Citation Nr: 0529877	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1949 to December 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2002 
correspondence, the veteran requested a hearing before a 
Decision Review Officer.  In July 2005, the veteran failed to 
report for his scheduled hearing.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service records do not reflect that he engaged 
in combat, nor does that veteran allege any combat-related 
stressors.  He claims that he has PTSD as a result of what he 
witnessed while serving as the night NCO in charge of the 
receiving and disposition office at William Beaumont Army 
Hospital.  The RO has found that the veteran's accounts that 
he assisted in processing emergency admissions of servicemen 
subjected to severe trauma to be credible.  Notably, it is 
well-established that sufficiency of an alleged stressor to 
support a diagnosis of PTSD is a medical question (and not an 
adjudicative function) which requires medical expertise for 
response.  See e.g., Cohen v. Brown, 10 Vet. App, 128 (1997). 

In September 2001, the RO denied service connection for PTSD 
finding that there was not a clear diagnosis of PTSD and no 
link between current symptomology and in-service events.  A 
November 2000 VA psychiatric examination indicates that the 
veteran does not have PTSD, but rather has moderately severe 
major depressive disorder that is not related to service.  
However, August 2000 to June 2001 treatment records from 
Puget Sound Healthcare System reflect a diagnosis of PTSD 
(the underlying stressor(s) was not been specifically 
identified; the veteran had reported "medic work" at a 
"military hospital" "during the Korean War"; it is unclear 
whether that treatment provider was aware that the veteran 
did not have service outside of the continental United 
States).  Regardless, there is conflicting medical evidence 
as to whether or not the veteran has PTSD, and further 
development is necessary to resolve the conflict
 
It appears that scheduling the veteran for another VA 
psychiatric examination has been problematic.  The veteran 
did not report for examinations scheduled in December 2002 
and May 2005.  VA regulations provide that individuals for 
whom medical examinations have been authorized and scheduled 
are required to report for such examination. 38 C.F.R. 
§ 3.326(a).  VA regulations also address the consequences of 
a failure to report for a scheduled VA medical examination, 
and provide that when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination in 
an original compensation claim (as here), the claim shall be 
rated based on the evidence of record. 38 C.F.R. § 3.655.  
Notably, the current record does not show a clear diagnosis 
of PTSD based on a verified stressor event in service; such a 
diagnosis is a threshold requirement for establishing service 
connection for PTSD.  The veteran indicated that he did not 
report for the prior examinations because he was out of the 
country at the times.  Such explanation may be considered a 
showing of good cause for the failure to report for the 
examinations.  He has also indicated that although he 
primarily resides in Argentina, he does return periodically 
to his address of record (where he receives VA 
correspondence).  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for PTSD since 
his discharge from service.  The RO 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources. 

2.  The RO should arrange for the 
veteran to be afforded an examination 
by a psychiatrist to determine whether 
or not he has PTSD based on a verified 
stressor event in service.  The 
scheduling of the examination should be 
coordinated with the veteran so that it 
takes place during a time when he is at 
his United States address.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If PTSD is 
diagnosed, the examiner must identify 
the symptoms and stressor event(s) on 
which the diagnosis is based.

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

